DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I & Species B (Claims 1-4, 6-9, 22, and 24-36) in the reply filed on 02/08/2021 is acknowledged.  Claim 5 is hereby withdrawn from consideration.
Although applicant submits that new Claims 24-36 read on the packaged semiconductor device of elected Species B (e.g. Figs. 5A-B), further scrutiny of this application Claims 24-36 contradicts applicant’s assertion.  
Specifically, the elected embodiment of Species B (e.g. Figs. 5A-B) relates to a singular packaged semiconductor device, while new Claims 24-36 relate instead to a semiconductor package “assembly” comprising a lead frame strip including a plurality of lead frames.  The examiner submits that this “lead frame strip including a plurality of lead frames” involves a nonobvious distinction that is mutually exclusive with and, therefore, fails to read the singular-leadframe packaged semiconductor device of applicant’s elected Species B (e.g. Figs. 5A-B).
Therefore, in sum, Claims 5 and 24-36 are all hereby withdrawn from examination for failing to read on elected Species B (e.g. Figs. 5A-B; see MPEP § 821 teaching “[a]ll claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner”).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 is also rejected for depending from rejected base Claim 7.
The examiner initially points out that because the instant continuation application claims priority to Provisional App. No. 62/720,181 (filed 08/21/2018), all instant claims are treated as “new” for the purposes of assessing new matter.  (See MPEP § 2163 II teaching “[t]o comply with the written description requirement of 35 U.S.C. 112(a)…, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”)

Regarding Claim 3, the limitation “7wherein measured from the saw line to the predetermined distance the plurality of lead terminals have a lead width that are all within a distribution with a mean width value plus or a minus (±) 15%” is not supported by the originally filed disclosure of provisional App. No. 62/720,181. 
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing all the procedural contingencies of Claim 3 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 3.  Consequently, Claim 3 must be rejected as lacking adequate written description.

Regarding Claim 6, the limitation “7further comprising wire bonds connecting bond pads on the semiconductor die to the plurality of lead terminals” contains new matter because the originally filed disclosure of provisional App. No. 62/720,181 fails to teach any “wire bonds” as claimed.  
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing all the procedural contingencies of Claim 6 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 6.  Consequently, Claim 6 must be rejected as lacking adequate written description.

Regarding Claim 7, the limitation “7wherein the wider lead terminals beyond the predetermined distance are at least 50% wider as compared to a lead width of the narrower lead terminals” is not supported by the originally filed disclosure of provisional App. No. 62/720,181. 
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing all the procedural contingencies of Claim 7 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 7.  Consequently, Claim 7 must be rejected as lacking adequate written description.

Regarding Claim 9, the limitation “7wherein the wettable flank dimples across the plurality of lead terminals have a height dimension within a distribution with a mean height value + 5%, and a dimple width dimension (WF) within a distribution with a mean width for the wettable flank dimples of ± 5%” is not supported by the originally filed disclosure of provisional App. No. 62/720,181.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method embodiment containing all the procedural contingencies of Claim 9 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 9.  Consequently, Claim 9 must be rejected as lacking adequate written description.

Claim Rejections - 35 USC § 112(a) – Essential Features Omitted from Claims
Claim 22 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a leadframe comprising leads having “plated wettable flank dimples”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112…and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended.  (See MPEP 2164.08(c))

The examiner submits that the language of the specification makes clear that the missing limitation is critical for the invention to function as intended.  Applicant’s abstract recites that the instant invention involves “[a] packaged semiconductor device includes a lead frame including plurality of lead terminals each having a plated wettable flank dimple” (see MPEP § 608.01(b) teaching that “[a] patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains”).  The instant specification (filed 05/06/2019) further expounds the criticality of leads having “plated wettable flank dimples”:
The Title of the priority provisional Application 62/720,181 recites: 
Pre-Plated/Pre-Etched Wettable Flank Dimple Depth Control on Variable Lead Widths in Hot Rod Packaging [emphasis examiner’s]
The Title of the instant non-provisional Application recites: 
PACKAGED DEVICE HAVING SELECTIVE LEAD PULLBACK FOR DIMPLE DEPTH CONTROL [emphasis examiner’s]


The “Field” section at ¶ [002] recites:
This Disclosure relates to a packaged semiconductor device having a lead frame with lead terminals that have wettable flank dimples [emphasis examiner’s].
Applicant’s ¶ [006] recites:
During the PCB assembly process, due to the presence of plated dimples, the solder joint will extend from the underside of the lead terminal to 'wick' up the plated wettable sidewall of the lead terminal, resulting in an enhanced solder joint between the packaged device and the PCB [emphasis examiner’s].
Applicant’s ¶ [011-12] recite:
No known solution exists to enable a wettable flank dimple for pre-metal plated lead terminals that have two or more different b values [emphasis examiner’s], with the lead terminals varying in lead width herein meaning at least a 15% difference in the b value relative to the wider lead terminals, typically being at least a 50% width difference relative to the narrower lead terminal. This Disclosure solves the above-described wettable flank leads with pre-plating of metal problem for all leadless package devices with wettable flank dimples [emphasis examiner’s] that have lead terminal designs with at least two different b values by before dimple etching equalizing the aspect ratios of the lead terminals using a selective metal "necking etch" along the edge of the package for only the wider lead terminals.
Applicant’s ¶ [013] recites:
Disclosed aspects include a packaged semiconductor device that comprises a lead frame including plurality of lead terminals each having a plated wettable flank dimple [emphasis examiner’s] including two or more different terminal widths including narrower lead terminals and wider lead terminals.
Applicant’s ¶ [026] recite:
Disclosed necked regions being used only for the wider lead terminals allows the subsequent dimple etch used to form the wettable flank dimples to provide a consistent/compliant h and a consistent WF/b ratio for a lead frame having two or more different lead terminal widths.
Applicant’s ¶ [028] recites:
[T]he lead terminal surfaces left exposed by the mold compound 189 are all plated to provide plated wettable flank dimples 119 [emphasis examiner’s].
Applicant’s ¶ [032] recite:
This disclosed solution is seen in FIG. 2B to meet the customer' requirement for wettable lead terminals for both the narrower lead terminal 205 and wider lead terminal 210' which both can be seen to satisfy WF> 0.5b
As detailed by the instant application, the sole purpose of this invention is to synthesize the enhanced solder joints of plated wettable flank dimples with a plurality of leads having different terminal widths.  The instant application does not suggest or entertain the possibility that plated wettable flank dimples are optional, because forgoing the dimples would negatively affect the required solder joints.  Therefore, the “plated wettable flank dimples” are essential to the practice of the invention, and their omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  The Wands factors must be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The Wands factors apply to the instant application as follows: 
(A) The breadth of the claims is not commensurate in scope with the disclosure.  The instant independent Claim 22 entirely omits the “plated wettable flank dimples”, while the instant disclosure (as detailed above) explicitly teaches that the purpose of the instant invention is to enhance the solderability of leads of different widths having plated wettable flank dimples.  
(B) Per applicant’s own disclosure (see ¶ [002]), the nature of the invention “relates to a packaged semiconductor device having a lead frame with lead terminals that have wettable flank dimples”.  
(C) Again, applicant’s own disclosure (see ¶ [011-12]) describes the state of the art and its deficiencies, teaching “[n]o known solution exists to enable a wettable flank dimple for pre-metal plated lead terminals that have two or more different b values… ”  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering and semiconductor package manufacturing are governed by physical principles of electrodynamics and material sciences.  
(F) Not only do the instant inventors fail to provide any direction regarding utilizing leadframe terminals that lack the critical plated wettable flank dimples but, instead, as detailed above, the instant inventors explicitly teach that plated wettable flank dimples are essential to their invention.  
(G) There exist no working examples of the claimed invention without plated wettable flank dimples. 
(H) The quantity of experimentation needed to practice the invention is undue because the instant application does not even suggest that it would be possible to practice the claimed invention without plated wettable flank dimples.  Therefore, there is no reasonable expectation that any experimentation would result in another viable leadframe configuration.
Consequently, Claim 22 is rejected under 35 U.S.C. § 112 because the instant application, considered in its entirety and as detailed above, teaches that the missing claim elements of “plated wettable flank dimples” are essential to the operation of the invention.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-9 are also rejected for depending from rejected Claim 1.
Regarding Claim 1:
In lines 7-8: The limitation of “an exposed bottom contact and an exposed sidewall contact for the plurality of lead terminals” creates confusion, because this language confusingly suggests that a singular “exposed bottom contact” and “exposed sidewall contact” are shared among the plurality of “lead terminals”.  However, such an interpretation is obviously at odds with applicant’s disclosure (see Figs. 1-3 & ¶ [0033-35]), which teaches that each lead terminal (301-305) includes an exposed bottom contact and an exposed sidewall contact.  Therefore, based on the instant application, for examination purposes this limitation will be interpreted as “an exposed bottom contact and an exposed sidewall contact for each of the plurality of lead terminals”.

Regarding Claim 22:
In lines 6-7: The limitation of “an exposed bottom contact and an exposed sidewall contact for the plurality of lead terminals” creates confusion, because this language confusingly suggests that a singular “exposed bottom contact” and “exposed sidewall contact” are shared among the plurality of “lead terminals”.  However, such an interpretation is obviously at odds with applicant’s disclosure (see Figs. 1-3 & ¶ [0033-35]), which teaches that each lead terminal (301-305) includes an exposed bottom contact and an exposed sidewall contact.  Therefore, based on the instant application, for examination purposes this limitation will be interpreted as “an exposed bottom contact and an exposed sidewall contact for each of the plurality of lead terminals”.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2009/0200656 to Shimanuki et al.

U.S. Pre-Grant Pub. 2005/0139982 to Fukaya et al.

C.	U.S. Pre-Grant Pub. 2016/0254214 to Makino.

D.	U.S. Pre-Grant Pub. 2011/0244629 to Gong et al.

Allowable Subject Matter
Claims 1 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Specifically, a thorough search of the prior art of record fails to anticipate or render obvious a packaged semiconductor device comprising, inter alia:
	a lead frame including plurality of lead terminals each having a plated wettable flank dimple including two or more different widths including narrower lead terminals and wider lead terminal;
	wherein the wider lead terminals have: a necked region with a reduced width extending inward a predetermined distance from the saw line, and a terminal region inward beyond the necked region which is wider as compared to the necked region;
	in combination with the other structural features as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892